In a proceeding pursuant to Family Court Act article 10, Abigail A. appeals from an order of disposition of the Family Court, Kings County (Pearce, J.), dated February 27, 1990, as amended by an order of the same court dated May 22, 1990, which, upon a fact-finding order of the same court dated June 26, 1989, made after a hearing finding, inter alia, that she had abused her children, placed three of the children in the custody of the Department of Social Services for a period of 12 months and placed one child in the custody of his natural father. The appeal from the order of disposition brings up for review the fact-finding order dated June 26,. 1989.
Ordered that the appeal from so much of the order of disposition, as amended, as placed three of children in the custody of the Department of Social Services is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order of disposition, as amended, is affirmed insofar as reviewed, without costs or disbursements.
Pursuant to Family Court Act § 1012 (e) (i), a child is deemed abused when, inter alia, a parent "inflicts or allows to be inflicted upon such child physical injury by other than accidental means which causes or creates a substantial risk of death, or serious or protracted disfigurement, or protracted impairment of physical or emotional health.”
Upon our review of the record we find that the evidence overwhelmingly establishes that the appellant abused her children within the meaning of Family Court Act § 1012 (e) (i).
We find no merit to the appellant’s remaining contentions. O’Brien, J. P., Joy, Goldstein and Florio, JJ., concur.